( of 2
Page 1 of 3
THIBMD-CLB Document 23 Filed 02/18/21 g

LA-CV RAS

Vedro jose Gaavs:

Ely State Prison
P.0. Box (484
Ely Nevada, BI30 |

ide d Shades nistriel Court
Ube

wshrie + of Neda

tedro Garcia a

imd es EG . ~Cv-0007(-mMMmp-cLB
Plains a Case UO. 32:20 Cv O 7

wv FILED —— RECEIVED
VS. NO COPY —_ ENTERED ——_ SERVED ON
C/o PVG eda |,

COUNSEL/PARTIES OF RECORD |

   
 
  

 

 

Delcu dante

  

CLERK US DISTRICT Cou
DISTRICT OF NEVADA

 

   

 

Request for Aeeomdment o & Covunse |

eee

42 FE moves for an order SPPOmFY Course ( Le
The eC lainte

: t . ic len Lie
~f ° € fuUiS Wp bien er
‘ TAPS Case, Dn S¥Pres . yy dint \Strabiv
etree wee us nse(, The Plarutitf Finds aan pes €
1 do al e CO vi v > Ei Sla- ‘Sou
's Vane + Ely state prison. Te Person L ae eet reser
reqregatten plone ar 2s wi +t. P lectuseet no oO ta 2g
tT vey iS very Limi Awe ~ vd Wil greatly limit wig
' time. Platebolery Cuprtsonne ‘ .
ability +0 [tigate This tssues Suveive

. Plaindite
a tc Pi or.
On) wt U MLqGQVine Signili cau CAS tereh aud rhucstia

she. t
CLES Lo tty. Lew Li vrary ane timid Kroc tedae oO
The baw. BE teres | (4 4457S any we (iletly Fuvolee Coa L licdta

Gr tud Corse/ welt beter enable Plaintifp 4. PES At
aud Cross £XOaMms ue Witnesses. AlSa Coe Seeurtty reasons
AF bee Peesem wr Wet al(oup me Teer mabicn oy, PiScovery
awe See Mu“ SONY AE Enting with
»SGO ©. 54h Coutts sf, CaS vegag
LolF
Case 3:20-cv-00071-MMD-CLB Document 23 Filed 02/18/21 Page 2 of 3

Since FE Kuve Leen eu Ad Min iStrative Seaqvreq ation eve ay
Ely chite Poeset, PD rove tryed to Cali hig C-FceeS fo Let unin
4 Egos AS OUR toring Orrer Bt TD huve not Eeen aL le get
Vell of a Prone. AHaletr sS is x betho— fren Lywis vy, Bacecee,
Ste HHachesS (2 ther “Alero Attorney LufZeéAulreeyo Busig , SlLG California tue,
Reno wu 815049 €715) YS3-oll2. Sack Lo Coutacl” guy edge

Carla Beidwiu U.S. mag tsfrate yc Dyk aud Qoe fue boom by
Ju Dg¢ theo pet UAL to ft Pro wens Be Leres Pre grins au d
Luke Apdrey Deby will ecpresend me w le COME On bys

Case. E prey tint T om aby 40 obleacy CowinSe/
Than ice you fov tating thee dime +o read
tig Wodier.

Respeet fo ty SumbeleSs

Pedro Jose Gavein BIS 18
Ely Stete Preson .

Po.Box (484
Ely , sted Naceda- ETO |

4

This a Jay of Ex bu rarg Zor2{
Attorneys;

Russell J. Gallian *
Michael |. Welker *O+
Britt K. Beckstrom *°
Matthew D. Ekins *®
Travis N. Barrick *O-+
Robert A. Gurr *~
Jared G. Brande *
James M, Elegante *o
Dayton L. Hall *O+
Eric R. Carson *°
Jeanette H. Barrick Oo
Raelene K. Palmer 00

* Licensed in Utah

© Licensed in Nevada
+ Licensed in Arizona
+ Licensed in California
~ US, Patent & TM

o Arbitrator / Mediator

Brian L. Olson
(1969-2010)

William F. Rummler
(1943-2015)

 

 

Offices:

965 E. 700 S., Suite 305
St. George, UT 84790
Tel: 435.628.1682
800.353.4128

Fax: 435.628.9561
www.utahcase.com

540 E. St. Louis

Las Vegas, NV 89104
Tel: 702.892.3500
Fax: 702.386.1946
www.vegascase.com

 

Case 3:20-cv-00071-MMD-CLB Document 23 Filed 02/18/21 Page 3 of 3

 

GALLIAN WELKER &
Oni B BECKSTROM, L.C.

 

 

 

Please Reply to:
2955 E. Sunset rd., #105
Las Vegas, Nevada 89120

(702) 892-3500
Via US Mail
May 8, 2020

Pedro Jose Garcia #81578
WSCC

P.O. Box 7007

Cason City, NV 89702
LEGAL MAIL

Re: Recent Correspondence Updating Case Status

Dear Pedro:
Thanks for the update on your case. You mentioned your plans to send
medical records. Please wait until if I request them. Keep in mind, I only assured

you that I would consider representation after the screening order.

Best,

—gaillp

Travis N. Barhiek, Esq.

 
